Citation Nr: 0730139	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-14 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in October 2004 by 
the Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran failed, without apparent 
cause, to appear for a scheduled hearing in January 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
bilateral hearing loss is presently manifested by level V 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2004 and January 2005.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Factual Background

The veteran was granted service connection for conductive 
hearing impairment, left ear, with a non-compensable rating 
in October 1969.  This rating was granted based on the 
veteran's service records and post-service medical history.

A rating action in November 2006 granted service connection 
for a right ear hearing loss, effective August 19, 2004.  A 
20 percent rating was awarded for bilateral hearing loss.  
The award of service connection and the assignment of a 20 
percent rating were based on the results of a VA audiology 
examination performed in February 2005, and a March 2006 
medical opinion provided by a VA audiologist.  

On VA audiological evaluation in February 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
70
60
55
70
64
LEFT
75
55
60
65
64

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner noted moderately severe to severe mixed loss in 
both ears.

A VA treatment record dated in May 2005 showed the examiner 
reviewed audio from April 2005 and July 2004 and noted no 
change.  The examiner provided a diagnosis of bilateral mixed 
hearing loss with significant conductive component and 40 dB 
air-bone gap.  It was also noted that there was a high 
likelihood of otosclerosis.

On VA audiological evaluation in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
65
55
70
66
LEFT
80
65
65
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.

In March 2006, the veteran's accredited representative 
requested a medical opinion from the Department of Veterans 
Affairs Medical Center in Washington, DC.  The evaluator 
considered the claims file and concluded that it was more 
likely than not that bilateral conductive hearing loss 
existed during military service.  Subsequently, in 
November 2006 service connection was established for hearing 
loss, right ear, with an evaluation of 20 percent for 
bilateral hearing loss.


Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  
When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007)

Analysis

Based upon the evidence of record, the Board finds the 
veteran's hearing loss represents an exceptional pattern of 
hearing impairment.  An exceptional pattern of hearing 
impairment appears when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  Applying 
both the February 2005 and the February 2006 VA audiology 
examination findings to Table VI, the veteran rates a Roman 
Numeral designation of II for the right ear and II for the 
left ear equivalent to a noncompensable rating.  Application 
of Table VIA is more advantageous to the veteran with Roman 
Numeral designations of V for both ears (February 2005) and V 
for the right ear and VI for the left ear (February 2006), 
both equivalent to a 20 percent rating.  The findings do not 
suggest that a rating in excess of 20 percent is warranted 
based on those examinations.

The Board also finds the examinations are adequate for rating 
purposes.  The examiner fulfilled his requirements by 
eliciting information from the veteran concerning his medical 
history and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 
No. 05-1195 (U.S. Vet. App. August 23, 2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating (38 C.F.R. § 3.321).  There is no 
probative evidence of any marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


